Citation Nr: 1506305	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-28 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to restoration of a 60 percent rating for service connected dermatitis, currently evaluated as noncompensable.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to October 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which reduced the Veteran's rating from 60 percent to noncompensable, effective June 1, 2012.

In February 2014, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks restoration of his 60 percent rating for his service-connected dermatitis, or alternatively, an increased rating.  The Board finds that further evidentiary development is necessary prior to adjudication of the Veteran's claim.  

By way of background, the RO granted service connection for dermatitis in an October 2010 rating decision.  A 60 percent rating was assigned, effective March 20, 2009, and the Veteran was scheduled for a future examination.  Following a June 2011 VA examination, the Veteran was notified in July 2011 that VA proposed to reduce his dermatitis rating to noncompensable.  The reduction was accomplished in a March 2012 rating decision, effective June 1, 2012.  

During his hearing, the Veteran specifically contended that his symptoms are worse than noted on his VA examinations.  Namely, he reports rashes, puffed up welts, shortness of breath, chest pains, itching, burning, and his symptoms are "getting more debilitating."  He also reported going to the emergency room three times due to his symptoms.  The Veteran has submitted multiple photographs depicting the severity of his rashes, and maintains that he has not been properly examined during an outbreak.

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain any outstanding private or VA treatment records related to the Veteran's claimed disability. 

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected skin disorder.  If possible, this examination should be performed at a time when the Veteran is experiencing an outbreak.  If it is not possible to evaluate him during an outbreak, the examiner is asked to carefully consider the photographic evidence of the location and severity of his skin disorder, as well as the Veteran's statements as to the severity of his symptoms.  

The claims file and any pertinent evidence in Virtual VA/VBMS should be made available to and reviewed by the examiner, and any indicated skin studies should be performed.  

The examiner should determine to the best of his or her ability, and with due consideration of the photographic evidence and the Veteran's description, the percentages of both the entire body and exposed areas affected by the skin disorder.  All current medications should be described, and any steroidal medications should be noted.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

